        Case 2:20-cv-00517-JTM-DMD Document 18 Filed 06/10/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

                REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’
                         PARTIAL MOTION TO DISMISS

MAY IT PLEASE THE COURT:

         NOW COMES, through undersigned counsel, Defendants, St. Tammany Parish Sheriff

Randy Smith, Danny Culpeper, and Keith Canizarro, who respectfully submit this reply

memorandum in further support of their partial motion to dismiss pursuant to Rule 12(b)(6), to

wit:

         Within his opposition memorandum, the Plaintiff suggests that this motion seeking the

dismissal of his state law malicious prosecution claims must be denied as the defendants have

not cited to any authority to support the conclusion that a condition-precedent to any malicious

prosecution claim accruing is that a prosecution was instituted against an individual in the first

place. This is, however, a misstatement of fact. Within Defendants’ original memorandum filed

in support of this motion, Defendants specifically cited to the Louisiana Supreme Court’s

opinion in Lemoine v. Wolf, 168 So.3d 362, 367 (La. 2015), which set out a six-part text for

pleading a claim of malicious prosecution:


90910/465779
                                       Page 1 of 4
        Case 2:20-cv-00517-JTM-DMD Document 18 Filed 06/10/20 Page 2 of 4




         (1) the commencement or continuance of an original criminal or civil judicial
         proceeding; (2) its legal causation by the present defendant in the original
         proceeding; (3) its bona fide termination in favor of the present plaintiff; (4) the
         absence of probable cause for such proceeding; (5) the presence of malice therein;
         and (6) damage conforming to legal standards resulting to plaintiff. (emphasis
         added)

         This motion squarely challenged whether the Plaintiff was able to satisfy the first element

of this cause of action, especially in light of the fact that the Plaintiff affirmatively alleged that

no bill of information or indictment was ever issued against him. As further support, the

defendants cited to the Louisiana Court of Appeal, Second Circuit’s opinion in the matter of

Dyas v. Shreveport Police Dep't, 136 So.3d 897, 902 (La. Ct. App. 2 Cir. 2014).

         In Dyas, the Plaintiff was arrested by officers of the Shreveport Police Department for

two counts of first degree murder. Id. at 901. “However, after determining that there was

insufficient evidence to convict Dyas of the murder charges, the Caddo Parish District Attorney

decided not to pursue the charges against him. The investigation for the murders is still open, and

no one was ever formally charged.” Id. Thereafter, Dyas filed suit against the Shreveport Police

Department and one of its officers and raised a claim of state law malicious prosecution related

to his arrest for the murders. The defendants would later move for summary judgment as to all

claims, and the district court ultimately granted summary judgment as prayed for and dismissed

all of Dyas’ claims with prejudice. Id. at 902.

         On appeal, the Second Circuit held that Dyas’ malicious prosecution failed “because no

prosecution on the murder charges was ever instituted.” Id. (citing Hibernia Nat'l Bank of New

Orleans v. Bolleter, 390 So. 2d 842 (La. 1980); LeBlanc v. Pynes, 46,393 (La. App. 2d Cir.

7/13/11), 69 So. 3d 1273)). In other words, the Dyas opinion, which was cited within

Defendants’ original memorandum, unambiguously provides that an arrest is not enough to state




90910/465779
                                         Page 2 of 4
        Case 2:20-cv-00517-JTM-DMD Document 18 Filed 06/10/20 Page 3 of 4




a claim for malicious prosecution. There must be, as the Louisiana Supreme Court has instructed,

the commencement or continuance of an “original criminal proceeding.”

         In addition, Defendants also cited to Judge Africk’s opinion in the matter of Anderson v.

Larpenter, 2017 U.S. Dist. LEXIS 111907 (E.D. LA. 2017) as further authority for the

conclusion that a prosecution must be commenced before a claim of malicious prosecution

accrues. In that opinion, Judge Africk specifically cited to the six-elements set out by the

Louisiana Supreme Court in Lemoine before holding that “where "no prosecution" is "ever

instituted"—i.e., no charges are formally filed—a malicious prosecution claim under Louisiana

law necessarily fails.” Id. at *43 (citing Dyas v. Shreveport Police Dep't, 136 So.3d 897, 902

(La. Ct. App. 2014)); see also Systems Contractors Corp. v. Orleans Parish School Board, U.S.

Dist. LEXIS 14258 at *6 (E.D. La. Sept. 24, 1996) (Fallon, J.) ("There is no cause of action for

malicious prosecution [under Louisiana law] when no bill of information or indictment has been

filed; thus this court finds plaintiff's claim for malicious prosecution fails.")

                                           CONCLUSION

         For these reasons, Defendants respectfully submit that because the Plaintiff was never

formally charged for any violation of the criminal defamation statute, no original criminal

proceedings were ever instituted against him. As such, the Plaintiff has failed to state a state-law

malicious prosecution claim.




90910/465779
                                          Page 3 of 4
        Case 2:20-cv-00517-JTM-DMD Document 18 Filed 06/10/20 Page 4 of 4




                                Respectfully submitted,

                                MILLING BENSON WOODWARD, LLP

                                s/ Chadwick W. Collings
                                CHADWICK W. COLLINGS, T.A.            (#25373)
                                CODY J. ACOSTA                        (#37005)
                                68031 Capital Trace Row
                                Mandeville, LA 70471
                                Telephone: (985) 292-2000
                                Facsimile:    (985) 292-2001
                                Email:        ccollings@millinglaw.com
                                Attorneys for Defendants



Dated: Tuesday, June 09, 2020




90910/465779
                                 Page 4 of 4
